Examiner’s Comment
Applicants’ Response
The amendments of February 7, 2022 in response to the rejection under 35 U.S.C. 112 (a) and (b) of November 12, 2021 are acknowledged. 
In view of remarks and the amendments, the rejection is withdrawn. 
Conclusion
The instant application is in condition for allowance.
General Information Regarding Cited References
In the examiner’s list of references of November 12, 2021, two non-patent literature citations were listed. However, one of the documents was not included with the action. Instead an uncited document was added.  For clarity the examiner includes in the list of references accompanying this action, four non-patent literature documents. The document of the reference cited but not added to the action on November 12 ,2021 is now included. The NPL that was part of the action but not listed on November 12, 2021 is now included with the action. 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/Primary Examiner, Art Unit 2918